83492: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25183: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83492


Short Caption:MURRAY VS. DUBRICCourt:Supreme Court


Related Case(s):75877, 82126


Lower Court Case(s):Clark Co. - Eighth Judicial District - A721063Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Rehearing Filed


Replacement:Justice Hardesty for Senior Justice GibbonsPanel Assigned:
					Panel
					


To SP/Judge:09/14/2021 / Turner, WilliamSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantChris D. NorvellLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


AppellantGary GrayLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


AppellantGerrie WeaverLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


AppellantJordan HansenLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


AppellantMarco BakhtiariLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


AppellantMichael BrauchleLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


AppellantMichael MurrayLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


AppellantMichael RenoLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


AppellantMichael SargeantLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


AppellantPolly RholasLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


AppellantRoger KellerLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


AppellantThomas CohoonLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


RespondentA Cab, LLCEsther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


RespondentA Cab Series LLCEsther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


RespondentCreighton J. NadyEsther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


RespondentEmployee Leasing CompanyEsther Rodriguez
							(Rodriguez Law Offices, P.C.)
						


RespondentJasminka DubricMark J. Bourassa
							(Bourassa Law Group, LLC)
						Valerie S. Gray
							(Bourassa Law Group, LLC)
						





Docket Entries


DateTypeDescriptionPending?Document


09/13/2021Filing FeeFiling Fee due for Appeal. (SC)


09/13/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-26374




09/13/2021Notice/OutgoingIssued Notice of Deficient Case Appeal Statement. Corrected case appeal statement due: 5 days. (SC)21-26376




09/13/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-26379




09/13/2021Filing FeeE-Payment $250.00 from Leon M. Greenberg. (SC)


09/13/2021Notice of Appeal DocumentsFiled Amended Case Appeal Statement. (SC)21-26445




09/13/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC).21-26461




09/14/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: William C. Turner. (SC)21-26621




10/01/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-28302




10/13/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-29349




10/13/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-29446




10/22/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 2/16/17, 8/29/17, 9/12/17, 11/7/17, 5/24/18, and 11/26/19. To Court Reporter: Sharon Howard. (REJECTED PER NOTICE ISSUED ON 10/22/21) (SC)


10/22/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 11/10/20 and 3/11/21. To Court Reporter: Bill Nelson. (REJECTED PER NOTICE FILED ON 10/22/21) (SC)


10/22/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/15/18. To Court Reporter: Renee Silvaggio. (REJECTED PER NOTICE ISSUED ON 10/22/21) (SC)


10/22/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 2/19/20. To Court Reporter: Robert Cangemi. (REJECTED PER NOTICE ISSUED ON 10/22/21) (SC)


11/12/2021TranscriptFiled Notice from Court Reporter. Robert A. Cangemi stating that the requested transcripts were delivered.  Dates of transcripts: 2/19/20. (SC)21-32512




01/06/2022MotionFiled Stipulation for an Extension of Time to File Opening Brief. (SC)22-00534




01/06/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief and Appendix. Due date February 10, 2022. (SC)22-00553




02/02/2022BriefFiled Appellant's Opening Brief. (SC)22-03586




02/02/2022AppendixFiled Appellant's Appendix to Opening Brief. Vols. 1-3. (SC)22-03597




02/02/2022AppendixFiled Appellant's Appendix to Opening Brief. Vols. 4-6. (SC)22-03601




02/02/2022AppendixFiled Appellant's Appendix to Opening Brief. Vols. 7-9. (SC)22-03602




02/18/2022MotionFiled Stipulation for Extension of Time to File Answering Briefs. (SC)22-05556




02/22/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answer Brief. Due date April 4, 2022. (SC)22-05724




03/30/2022MotionFiled Respondents' (A Cab, LLC;A Can Series, LLC, Employee Leasing Company; and Creighton) Motion to Extend Time to File Answering Brief. (Second Request) (SC)22-09930




03/30/2022MotionFiled Respondent's (Jasminka Dubric) Joinder to Motion for an Extension of Time to File Answering Brief. (Second Request)(SC)22-09931




03/31/2022MotionFiled Appellants' Opposition to Motion for an Extension of Time to File Answering Brief. (SC)22-10041




04/04/2022BriefFiled Respondent's (Jasminka Dubric) Answering Brief. (SC)22-10370




04/04/2022BriefFiled Respondents'  (A Cab, LLC;A Can Series, LLC, Employee Leasing Company; and Creighton) Answering Brief. (SC)22-10489




04/04/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol. 1 (SC)22-10490




04/04/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol. 2 (SC)22-10491




04/04/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol. 3 (SC)22-10492




04/04/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol. 4 (SC)22-10493




04/04/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol. 5 (SC)22-10494




04/04/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol. 6 (SC)22-10495




04/04/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol. 7 (SC)22-10496




04/04/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol. 8 (SC)22-10497




04/04/2022AppendixFiled Respondents' Appendix to Answering Brief. Vol. 9 (SC)22-10498




04/06/2022MotionFiled Appellant's Motion to Strike pursuant to NRAP 21(a). (SC)22-10778




04/08/2022Order/ProceduralFiled Order Granting Motion. Respondents A Cab, LLC; A Cab Series, LLC; Employee Leasing Company; and Creighton J. Nady have filed a motion requesting a second extension of time to file the answering brief. Having considered the arguments of the parties, this court grants the motion. NRAP 31(b)(3)(B).  The answering briefs and an appendix were filed on April 4, 2022.  Appellants shall have until May 4, 2022, to file and serve a reply brief, if deemed necessary. (SC)22-11152




04/13/2022MotionFiled Respondents' Response to Motion to Strike. Pursuant to NRAP 21(a). (SC)22-11714




04/15/2022MotionFiled Appellant's Reply to Respondent's Opposition to Motion to Strike Portions of the Respondent's Appendix. (SC)22-11959




04/15/2022BriefFiled Appellant's Reply Brief. (SC)22-12000




04/15/2022Case Status UpdateBriefing Completed/To Screening. (SC)


04/25/2022Order/ProceduralFiled Order Denying Motion.  Appellants have filed a motion to strike a portion of respondents' appendix on the ground that it contains documents filed after entry of a final judgment that are therefore not germane to the issues on appeal. Respondents oppose the motion and appellants have filed a reply. This court denies the motion to strike at this time. (SC)22-13014




08/11/2022Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  RP/JH/AS  (SC)22-25183




08/26/2022Filing FeeRehearing Filing Fee Paid. $150.00 from Ruthann Deveraux-Gonzalez.  E-Payment Ref. no. 22082632586722. (SC)


08/26/2022Post-Judgment PetitionFiled Appellants' Petition for Rehearing. (SC)Y22-26898





Combined Case View